10
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

Case 3:21-mj-01891-JLB Document 11 Filed 05/13/21 PagelD.97 Page 1 of 40

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNTA

 

 

I
UNITED STATES OF AMERICA, case No, 21 MJ1891
Plaintiff, COMPLAINT FOR VIOLATION OF
Vs Title 18, U.S.C., Sec. 1349 -

Conspiracy to Commit Wire
GUSTAVO DE AVILA MOREIRA FARINHA (1), | Fraud; Title 18, U.S.C., Secs.

TATIANE PEREIRA ARANTES (2), 1956(h), 1956(a) (1) (a) (i} and
NATALIA MAGALHAES ROCHA (3), (b) (1) - Conspiracy to Launder
LEONARDO TRULSEN DE OLIVEIRA (4), Monetary instruments; Title 18,

eG oi) nett; title ig
Identity Theft; Title 18,

0.5.C., Secs. 981(a) (1) (C) and

Defendants. 982(a)(1), and Title 28,
U.S.C., Sec. 2461{c) -— Criminal
Forfeiture

 

 

 

 

The undersigned complainant being duly sworn states:
At all times relevant to this Complaint:
INTRODUCTION

1. Delivery Company A is an e-commerce company founded in 1994
and based in Bellevue, Washington that operates, among other things, an
online package, food and grocery delivery service. To become a driver
for Company A, applicants must be 21 years or older, have a social
security number, pass a background check, have a valid driver’s license,
have access to a qualifying vehicle, show proof of auto insurance, and
have a compatible mobile phone.

Tf

PKM: PKM:5/12/21

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document 11 Filed 05/13/21 PagelD.98 Page 2 of 40

2. Rideshare Company B is a ride-hailing company founded in 2009
and based in San Francisco, California that connects drivers with riders
via a mobile phone application (“app”). To become a driver for Company
B, applicants must have the minimum age to drive, have at least one year
of licensed driving in the US (or three years if under 23 years old),
have a valid U.S. driver’s license, and use an eligible 4-door vehicle.
Applicants are required to show proof of a valid U.S. driver’s license,
proof of residence in the applicant’s city, proof of vehicle insurance,
and driver profile photo.

3. Delivery Company C is an online food and grocery ordering and
delivery service founded in 2012 and based in San Francisco, California.
To become a driver for Delivery Company C in California, applicants must
be at least 18 years old, be eligible to work in the United States, have
a valid driver’s license and regular access to a registered vehicle,
have a smartchone, and pass a background check. As part of the
application process, applicants provide a photo of their driver’s
license and a driver profile photo.

4, Delivery Company D is an online food and grocery ordering and
delivery service founded in 2013 and based in San Francisco, California.
To become a driver for Company D in California, applicants must be at
least 18 years old (and at least 21 years old to deliver alcohol), be
eligible to work in the United States, have access to a vehicle, and
have a smartphone,

5. Delivery Company E is an online food ordering and delivery
service founded in 2011 and based in San Francisco, California. To
become a driver for Company E, applicants must be at least 18 years old
(and at least 21 years old to deliver alcohol), be eligible to work in

the United States, have access to a vehicle, and have a smartphone.

2

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-mj-01891-JLB Document 11 Filed 05/13/21 PagelD.99 Page 3 of 40

6. Rideshare Company F is a ride~-hailing company founded in 2012
and based in San Francisco, California that connects drivers with riders
via a mobile phone app. To become a driver for Company F in California,
applicants must have a valid California driver’s license (“CADL”}, have
one year of driving experience and be 25 or older, pass a driver
screening, and provide documentary proof of California vehicle
insurance, a driver profile photo, and proof of vehicle inspection.

7. Delivery Company G is an online food ordering and delivery
service founded in 2004 and based in Chicago, Illinois. To become a
driver for Delivery Company G in California, applicants must be at least
19 years old, own a compatible mobile phone, have a data plan, and have
a checking account for direct deposit. In addition, applicants using a
vehicle to deliver must also have a valid driver’s license for at least
two years and have automobile insurance.

8, Collectively, Delivery Companies A, C, D, EK, and G and
Rideshare Companies B and F are the “Rideshare/Delivery Companies.”

9, The application process for the Rideshare/Delivery Companies
are each initiated by filing out an online form either through a computer
browser on a computer or mobile phone connected to the internet or
alternatively through a dedicated smartphone mobile application operated
by the respective Rideshare/Delivery Companies. The application
materials, including photographs of any required identification
documents, driver’s licenses, driver selfies, insurance paperwork, and
other documents demonstrating an applicant’s eligibility to operate on
the desired platform, are then transmitted through the internet from the
applicant’s computer or mobile phone to the Rideshare/Delivery
Companies, who in turn process the application.

//

 

 
10
11
12
13
14
15
16
17
18
193
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.100 Page 4 of 40

10. Moreover, once an applicant-driver is approved to work on the
Rideshare/Delivery Companies’ respective platforms, approved drivers
must use the Rideshare/Delivery Companies’ mobile phone applications to
connect the driver to the Rideshare/Delivery Companies’ internet-based
platforms. These platforms send data regarding potential “gigs,” such
as a delivery or a ride to be performed by the driver, over the internet
via the Rideshare/Delivery Companies’ mobilé phone application to the
driver, where the driver can accept or reject each offered gig. When
accepted, the mobile phone applications then further communicate details
regarding the gig, including the locations where the driver must travel
to pick up the intended cargo, and the destination where the cargo must
be delivered. These transmissions are done through the transmissions
over teiecommunications and internet networks to the driver.

ll. In addition, customers of the Rideshare/Delivery Companies
must use a browser on a computer or mobile phone connected to the
internet or alternatively a dedicated smartphone mobile application
operated by the respective Rideshare/Delivery Companies to connect to
the respective platforms and to order the desired service and/or
delivery. These orders are then transmitted via the internet to the
Rideshare/Delivery Companies, who in turn use their respective platforms
to connect the customer orders via the internet and through their mobile
applications with approved drivers.

COUNT 1
(Conspiracy to Commit Wire Fraud)
[18 U.S.C. § 1349]
12. Paragraphs 1 to 8 are re-alleged and incorporated herein.
THE CONSPIRACY
13. Beginning on a date unknown, but no later than June 2018, and

4

 

 
19

11

12

13

14

15

16

17

18

19

20

2

22

23

24

25

26

27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.101 Page 5 of 40

continuing up to and including the date of this Complaint, within the
Southern District of California and elsewhere, defendants GUSTAVO DE
AVILA MORETRA FARINHA, TATIANE PEREIRA ARANTES, NATALIA MAGALHAES ROCHA,
LEONARDO TRULSEN DE OLIVEI), (ii
together with each other and with others known and unknown, knowingly
and intentionally conspired to commit wire fraud, in violation of Title
18, United States Code, Section 1343, that is, to devise a material
scheme and artifice to defraud and to obtain money and property by means
of materially false and fraudulent pretenses, representations, and
promises, and, for the purpose of executing such scheme and artifice,
to transmit and cause to be transmitted by means of wire communications
in interstate and foreign commerce, certain writings, signs, signals,
pictures, and sounds.
MANNER AND MEANS

14. Members of the conspiracy used the following manner and means,

among others, to accomplish the objects of the conspiracy:
a. Defendants GUSTAVO DE AVILA MORETRA FARINHA, TATIANE

PEREIRA ARANTES, NATALIA MAGALHAES ROCHA, LEONARDO TRULSEN DE OLIVEIRA,
ee and others known and unknown,
conspired with one another and with others known and unknown to create
fraudulent driver accounts with the Rideshare/Delivery Companies, and
to use, rent or sell the accounts to individuals who might not otherwise
qualify to drive for those services. This included:

i. Obtaining images of victims’ driver’s licenses, or
the information on victims’ driver’s licenses, and Social Security
Numbers from various sources.

ii. Creating accounts to drive for the

Rideshare/Delivery Companies using those stolen identifiers and/or

5

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Zi?

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.102 Page 6 of 40

identification documents;

jii. Using, renting, and/or selling those accounts,
including to people who might not otherwise qualify to drive for the
Rideshare/Delivery Companies;

iv. Causing the Rideshare/Delivery Companies to
generate Internal Revenue Service Forms 1099 in the names of the identity
theft victims for income they never earned; and

Vv. Using fake driver accounts for the purpose of
referring other drivers to the Rideshare/Delivery Companies, and then
collecting referrai bonusses from the companies for additional fake
accounts that the conspirators created.

b. In renting and selling accounts, the defendants either
had payments from the Rideshare/Delivery Companies deposited directly
into their accounts, and then transferred payments to the subjects using
the fraudulent accounts, and collected rental payments from others to
allow the fraudulent accounts to be used by others. Defendants also
personally used fraudulent accounts and collected payments from the
Rideshare/Delivery Companies directly.

All in violation of Title 18, United States Code, Section 1349.
COUNT 2
(Conspiracy to Launder Monetary Instruments)
[18 U.S.C. §§ 1956 (h)]
15. Paragraphs 1 through 8 are re-alleged and incorporated nerein.
THE CONSPIRACY

16. Beginning on a date unknown, but at least since June 2018, up
to and including the date of this Complaint, in the Southern District
of California and elsewhere, the defendants GUSTAVO DE AVILA MOREIRA

FARINHA, TATIANE PRREIRA ARANTES, NATALIA MAGALHAES ROCHA, LEONARDO
6

 

 
10

11

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.103 Page 7 of 40

known and unknown, did knowingly combine, conspire, and agree with each
other and with other persons known and unknown to commit offenses against
the United States in violation of Title 18, United States Code, Section
1956, to wit:

a. to knowingly conduct and attempt to conduct a financial
transaction affecting interstate and foreign commerce, which involved
the proceeds of a specified unlawful activity, that is conspiracy to
commit wire fraud, with the intent to promote the carrying on of
specified unlawful activity, and that while conducting and attempting
to conduct such financial transactions, knew that the property involved
in the financiai transactions represented the proceeds of some form of
unlawful activity, in violation of Titie 18, United States Code, Section
1956(a) (1) (A} (i); and

b. to knowingly conduct and attempt to conduct financial
transactions affecting interstate commerce and foreign commerce, which
transactions involved the proceeds of specified unlawful activity, that
is, conspiracy to commit wire fraud, knowing that the transactions were
designed in whole or in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds of specified
unlawful activity, and that while conducting and attempting to conduct
such financial transactions, knew that the property involved in the
financial transactions represented the proceeds of some form of unlawful
activity, in violation of Title 18, United States Code, Section
1956(a) (1) (B) (i).

All in violation of Title 18, United States Code, Section 1956(h).
// |
//

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

26

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.104 Page 8 of 40

 

 

 

 

 

 

 

 

 

 

 

 

COUNTS 3-17
Aggravated Identity Theft
[18 U.S.C. § 1028A]
17. Paragraphs 1 through 8 are re-alleged and incorporated herein.
18. On or about the dates set forth below, within the Southern
District of California and elsewhere, during and in relation to a felony
violation of 18 U.S.C. § 1349 (conspiracy to commit wire fraud), the
defendant iisted in the table below knowingly used, without legal
authority, the means of identification, that is, the names, dates of
birth and driver’s license numbers, of the following specified
individuals, knowing that the means of identification belonged to
another actual person:
Count Defendant (s) APProx. Poneen Document / of rusts
Date (Initials) Identifier
CA Driver’s qT 40
3 DE AVILA 2018-06-13 J.M.C. License
(“CADL”)
4 DE AVILA 2018-08-18 N.M.P. CADL q 42
5 PEREIRA 2019-04-25 S.A.S. CADL q 45
6 TRULSEN 2020-02-04 J.H Neen (sok) I 86
7 —, 2020-04-11 | M.D.J.E.D CADL I 93
8 TRULSEN 2020-04-20 C.JI.C Name, DOB qT 87
9 DE AVILA 2020-05-01 F.E CADL q 60
10 PHRETRA 2020-05-27 E.L.A CADL J 52
1i eee 2020-05-28 |  M.L.L Name, DOB i 80
12 ain 2020-06-01 G.G CADL 1 69
13 DE AVILA 2020-08-10 C.M.C CADL q 73

 

 

 

 

 

 

 

 

 

 

 

 
10
11
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.105 Page 9 of 40

 

 

 

 

 

Approx Actual Document / Statement
Count Defendant (s) Date Person Identifier of Facts J
(Initials}
14 ROCHA 2020-03-03 P.A.S. CADL qT 82
DE AVILA, q 56
15 PEREIRA, 2020-09-16 L.C.E. CADL
TRULSEN
16 PERETRA 2020-12-07 T.R.R.I. CADL { 65
17 DE AVILA 2020-12-08 I.T.H. CADL qT 66

 

 

 

 

 

 

 

 

CRIMINAL FORFEITURE

19. The allegations contained in Counts 1 and 2 are realleged
herein and incorporated as a part hereof for purposes of seeking
forfeiture te the United States pursuant to Title 18, United States
Code, Sections 981(a}) (1) (C), 982(a){1), and 982(b) and Title 28, United
States Code, Section 2461 (c).,

20. Upon conviction of one or more of the offenses set forth in
Counts 1 through 17, defendants GUSTAVO DE AVILA MOREIRA FARINHA, TATIANE
PEREIRA ARANTES, NATALIA MAGALHAES ROCHA, LEONARDO TRULSEN DE OLIVEIRA,
Ee 2212 forfeit to the United States
of America, pursuant to Title 18, United States Code, Section
981(a) (1) (C) and Title 28, United States Code, Section 2461 (c), any
property, real or personal, which constitutes or is derived from proceeds
traceable to the offenses.

If any of the above forfeitable property, as a result of any act
or omission of defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a
third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value;

 

 
16
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.106 Page 10 of 40

e. or has been commingled with other property which cannot
be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
states Code, Section 853(p) and Title 28, United States Code, Section
2461(c), to seek forfeiture of any other property of defendants up to
the value of the above forfeitable property.
All pursuant to Title 18, United States Code, Section 981(a)(1}(C),

982(a) (1) and (b) (1), and Title 28, United States Code, Section 2461(c).

The complainant states that this complaint is based on the attached

Statement of Facts incorporated herein by reference.

Koray

Special Agent Kevin Day
Homeland Security Investigations

Sworn and attested under oath by telephone, in accordance with Federal

Rule of Criminal Procedure 4.1, this 12th day of May 2021.

Git Bus brave

. Jill L. Burkhardt
ed States Magistrate Judge

10

 

 
10
il
12
13
14
i5
16
17
18
19
20
21
22
23
24
295
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.107 Page 11 of 40

STATEMENT OF FACTS

 

41. From 2020 until the present, Homeland Security Investigations
(“HSI”) has been investigating a multifaceted fraud scheme that exploits
gig-economy platforms to make money. The gig-economy is a labor market
characterized by the prevalence of short-term contracts or freelance
work as opposed to permanent jobs. This includes rideshare companies
that offer private car rides and food and delivery services, that link
up with restaurants to offer food and grocery delivery services to
consumers. Over the past few years, internet and app-based services
that are staples in the gig-economy have seen significant growth. During
the pandemic, that growth, especially among food and grocery delivery
services, has been exponential as lockdowns forced restaurants to
anticipate and react to the changing environment. Beginning on a date
unknown, but at least since June 2018 and continuing up to and including
the date of this Complaint, defendants GUSTAVO DE AVILA MOREIRA FARINHA
(“DE AVILA”) and TATIANE PEREIRA ARANTES (“PEREIRA”) have led an
organized criminal effort te steal the identities of customers
(“victims”) of rideshare and food delivery services, including those
provided by Delivery Company A, Rideshare Company B, Delivery Company
C, D, E, Rideshare Company F, and Delivery Company F, to create driver
accounts on those same and other platforms, and to use, sell, and/or
rent these accounts with stolen identities to make money.

22. Under the umbrella of the gig-economy are several companies
relevant to this Complaint:

a. Delivery Company A is an e-commerce company founded in
1994 and based in Bellevue, Washington that operates, among other things,
an online package, food and grocery delivery service. To become a driver

for Company A, applicants must be 21 years or older, have a social

11

 

 
16

Lil

12

13

14

15

16

17

18

193

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.108 Page 12 of 40

security number, pass a background check, have a valid driver's license,
have access to a qualifying vehicle, show proof of auto insurance, and
have a compatible mobile phone.

b. Rideshare Company B is a ride-hailing company founded in
2009 and based in San Francisco, California that connects drivers with
riders via a mobile phone application (“app”). To become a driver for
Company B, applicants must have the minimum age to drive, have at least
one year of licensed driving in the US (or three years if under 23 years
old), have a valid U.S. driver’s license, and use an eligible 4-door
vehicle. Applicants are required to show proof of a valid U.S. driver’s
license, proof of residence in the applicant’s city, proof of vehicle
insurance, and driver profile photo.

Cc. Delivery Company C is an online food and grocery ordering
and delivery service founded in 2012 and based in San Francisco,
California. To become a driver for Delivery Company C in California,
applicants must be at least 18 years old, be eligible to work in the
United States, have a valid driver’s license and regular access to a
registered vehicle, have a smartphone, and pass a background check. As
part of the application process, applicants provide a photo of their
driver’s license and a driver profile photo.

d. Delivery Company D is an online food and grocery ordering
and delivery service founded in 2013 and based in San Francisco,
California. To become a driver for Delivery Company D in California,
applicants must be at least 18 years old (and at least 21 years old to
deliver alcohol), be eligible to work in the United States, have access
to a vehicle, and have a smartphone.

e. Delivery Company E is an online food ordering and

delivery service founded in 2011 and based in San Francisco, California.

12

 

 
10
11
12
13
14
15
16
L?
18
19
20
21
22
23
24
25
26
ai
28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.109 Page 13 of 40

To become a driver for Delivery Company E, applicants must be at least
18 years old (and at least 21 years old to deliver alcchol), be eligible
to work in the United States, nave access to a vehicle, and have a
smartphone.

rt. Rideshare Company F is a ride-hailing company founded in
2012 and based in San Francisco, California that connects drivers with
riders via a mobile phone app. To become a driver for Company F in
California, applicants must have a valid California driver’s license
(“CADL”), have one year of driving experience and be 25 or older, pass
a driver screening, and provide documentary proof of California vehicle
insurance, a driver profile photo, and proof of vehicle inspection.

g- Delivery Company G is an online food ordering and
delivery service founded in 2004 and based in Chicago, Illinois. To
become a driver for Delivery Company G in California, applicants must
be at least 19 years old, own a compatible mobile phone, have a data
pian, and have a checking account for direct deposit. In addition,
applicants using a vehicle to deliver must also have a valid driver's
license for at least two years and have automobile insurance.

23. Coilectively, Delivery Companies A, C, D, E, and G and
Rideshare Companies B and F are the “Rideshare/Delivery Companies.”

24, Key to this scheme and to the detriment of the victims, the
conspirators have exploited the verification and fraud prevention
mechanisms of the gig-economy platforms, such as those of the
Rideshare/Delivery Companies. In addition to having their identities
stolen, the victims often suffer harm because their identities are used
without their knowledge to rack up muitiple Internal Revenue Service
Forms 1099 showing taxable income-income the victims are neither aware

of nor actually earned.

13

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

23

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.110 Page 14 of 40

25. Before discussing the scheme, a discussion of the gig economy
provides important background. In a gig economy, large numbers of people

work in part-time or temporary positions or as independent contractors

to provide services typically provided by larger companies. A wide
variety of positions fail into the category of a gig. The work can
range from driving a vehicle, such as Rideshare Company B or Rideshare

Company F driver, to providing lodging. The gig economy also includes
food and grocery delivery services, such as Delivery Companies A, C, D,
KE and G, and others. These companies connect restaurants, grocery, drug
and other retail stores with customers, who can use the respective apps
to order food and other items online for curbside pickup or delivery.

26. Of course, during the COVID-19 pandemic, usage of many of
these types of services has dramatically increased as customers have
taken precautions and as restaurants have been forced to adapt to
shutdowns and other restrictions. According to a recent Forbes article,
online grocery purchases have jumped to 10% of the $1 trillion grocery
industry, more than triple what they were at the end of 2019. Food
delivery services, such as Delivery Company G, which saw a 48% increase
in revenue in 2020 over 2019, and other similar platforms, have similarly
seen astronomic growth over the past year as restaurants have had to
adapt to provide more delivery services during the pandemic.

27. Since at least Spring 2020, the conspirators have also
significantly increased use of fraudulent accounts on platforms
operating by the Delivery Companies. Based on the investigation thus
far, in the Southern District of California and elsewhere, the defendants
conspired with one another and with others known and unknown to create
fraudulent driver accounts with the Rideshare/Delivery Companies and to

use, rent, and/or sell the accounts to individuals who might not

14

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.111 Page 15 of 40

otherwise qualify to drive for those services. The evidence from this
investigation indicates that the scheme included the following:

a. Obtaining images of victims’ driver’s licenses, or the
information on victims’ driver’s licenses, and other personally
identifying information;

b. Creating accounts to drive for the Rideshare/Delivery
Companies using those stolen identifications and/or identifiers;

Cc. Using, renting and/or selling those accounts, including
to people who might not otherwise qualify to drive for the
Rideshare/Delivery Companies;

d. Using fake driver accounts for the purpose of referring
other driver accounts to the Rideshare/Delivery Companies, and then
collecting referral bonuses from the companies for fake accounts the
conspirators created;

28. To use, rent, and/or sell accounts, the conspirators either
had payments from the Rideshare/Delivery Companies deposited directly
into their accounts, or they received payments from others representing
proceeds from the rental and/or sale of these driver accounts. tn
creating fraudulent accounts, the conspirators often replaced the photos
of a victim’s driver’s license with either one of the defendants’ photos
or of known and unknown co-conspirators who used these accounts.

29. Once proceeds from the fraudulent scheme have been deposited
to one of the conspirator’s bank accounts, the conspirator then can use
that money to pay for expenses to promote the scheme, such as car
payments, car insurance, gas, vehicle maintenance, and other similar
expenses, or they attempt to conceal and disguise the source of these
fraudulently obtained deposits by sending money through electronic

deposits and peer-to-peer money services to other members of the

15

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.112 Page 16 of 40

conspiracy. I have also observed instances where deposits made by the
Rideshare/Delivery Companies to a conspirators’ account results in a
contemporaneous and corresponding money transfer to another co-
conspirator. In many instances, the deposits received the conspirator
and the corresponding peer-to-peer money transfer are even in the
identical amounts.

30. Netwithstanding the conspirators’ efforts to conceal their
Fraudulent scheme, I have identified close to 100 victims whose
identities were stolen and used, some repeatedly and across multiple
platforms, and I suspect there are many more unidentified victims.

DEFENDANTS

31. GUSTAVO DE AVILA MOREIRA FARINHA (“DE AVILA”), a Brazilian
national residing in San Diego, California.

32. TATIANE PEREIRA ARANTES (“PEREIRA”), a Brazilian national
residing in San Diego, California.

33. NATALIA MAGALHARS ROCHA (“ROCHA”), a Brazilian national
residing in San Diego, California.

34. ULEONARDC TRULSEN DE OLIVEIRA (“TRULSEN”), a Brazilian national

residing in San Diego, California.

national residing in (i i i __e

36. The application process for the Rideshare/Delivery Companies
are each initiated by filing out an online form either through a computer
browser on a computer or mobile phone connected to the internet or
alternatively through a dedicated smartphone mobile application operated
by the respective Rideshare/Delivery Companies. The application
materials, including photographs of any required identification

documents, such as driver’s licenses, driver selfies (self-taken

16

 

 
10
il
12
13
14
15
16
i!
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.113 Page 17 of 40

photographs of the applicant), insurance paperwork, and other documents
demonstrating an applicant’s eligibility to operate on the desired
platform, are then transmitted through the internet from the applicant’s
computer or mobile phone to the Rideshare/Delivery Companies, who in
turn process the application.

37. Moreover, once an applicant-driver is approved to work on the
Rideshare/Delivery Companies’ respective platforms, approved drivers
must use the Rideshare/Delivery Companies’ mobile phone applications to
connect the driver to the Rideshare/Delivery Companies’ internet-based
platforms. These platforms send data regarding potential “gigs,” such
as a delivery or a ride to be performed by the driver, over the internet
via the Rideshare/Delivery Companies’ mobile phone application to the
driver, where the driver can accept or reject each offered gig. When
accepted, the mobile phone applications then further communicate details
regarding the gig, including the locations where the driver must travel
to pick up the intended cargo, and the destination where the cargo must
be delivered. These transmissions are done through the transmissions
over telecommunications and internet networks to the driver.

38. In addition, customers of the Rideshare/Delivery Companies
must use a browser on a computer or mobile phone connected tc the
internet, or alternatively a dedicated smartphone mobile application
operated by the respective Rideshare/Delivery Companies, to connect to
the respective piatforms and to order the desired service and/or
delivery. These orders are then transmitted via the internet to the
Rideshare/Delivery Companies, who in turn use their respective platforms
to connect the customer orders via the internet and through their mobile

applications with approved drivers.

ff
17

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.114 Page 18 of 40

THE FRAUD BEGINS WITH RIDESHARE COMPANIES

39. Starting at a date unknown, but by at least June 2018, DE
AVILA and PERETRA, who are a couple, began exploiting verification
systems of rideshare companies to create numerous accounts with
Rideshare Company B in the names and identities of other persons.

40. J.M.C. (Count 3). On June 13, 2018, a Rideshare Company B
driver account in the name and identity of J.M.C. was established.
Between June 13, 2018 and May 18, 2019, the account did 1074 rideshares.
The account was associated to DE AVILA and PEREIRA’s joint Wells Fargo
bank account (“JOINT-6463”). The driver account was created with the
driver selfie of DE AVILA and the unaltered CADL of J.M.C.

41. J.M.N. On August 16, 2018, a Rideshare Company B driver
account for J.M.N. was established. Between August 16, 2018 to September
4, 2018, the account did 196 rideshares. The acccunt was associated with
DE AVILA’s Bank of America account (“DE AVILA~-4858”). DE AVILA’s vehicle
registration is also associated to the profile. The selfie associated
with the account (Subject-1) and the driver’s license photo (J.M.N.) are
not the same person, Based on my review of DE AVILA-4858, there are
also Zelle! money transfers between DE AVILA’s DE AVILA-4858 and a bank
account associated with Subject-l. I am familiar with J.M.N.’s true
pheto through a review of California DMV photos.

42. W.M.P. (Count 4). On August 18, 2018, a Rideshare Company B
driver account in the name and identity of N.M.P. was established.
Between August 18, 2018 through July 4, 2019 that account did 974
rideshares. The account was associated to DE AVILA and PEREIRA’s JOINT-

6463. The driver account was created with the driver selfie of DE AVILA

 

1 Zelle is a digital, peer-to-peer payment network that works with most

major U.S. banks.
18

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.115 Page 19 of 40

and driver’s license of N.M.P. but with N.M.P.’s driver’s license choto
replaced with DE AVILA’s own driver’s license photo. I am familiar with
N.M.P.’s true photo through a review of California DMV photos.

43. On October 25, 2018, DE AVILA created a Rideshare Company B
driver account in his own name. Through January 28, 2020, he logged
3,997 rideshares. His account was linked to his and PEREIRA’s JOINT-
6463. He used his own CADL and provided his own vehicle registration
and insurance paperwork. Through this and a review of other information,
including DE AVILA’s CADL, I am familiar with DE AVILA’s likeness.

44. On February 21, 2019, PEREIRA created her own Rideshare
Company B account and linked it to her Bank of America account (“PERETIRA-
91227), Through January 29, 2020, PEREIRA logged 1,349 vrideshares.
During at least part of this period, PEREIRA was living in San Francisco,
California. PEREIRA used her own driver’s license and selfie, vehicle
registration, and insurance card. The insurance card shows both PEREIRA
and DE AVILA are authorized drivers on DE AVILA’s 2016 Mercedes-Benz
C300. Through this and a review of other information, including PEREIRA’s
CADL, I am familiar with PEREIRA’s likeness.

45. §8.A.8. (Count 5). On April 25, 2019, a Rideshare Company B
driver account for 8.A.S. was established. Between April 25, 2019 and
October 13, 2019, the account did 852 rideshares. The account was
associated to DE AVILA and PEREIRA’s JOINT-6463. DE AVILA’s vehicle
registration is also associated to the driver profile. The driver
account was created with a photo of S.A.8.’s unaltered driver’s license.
The driver selfie, however, appears to be a photoshopped image of S.A.S.,
with PEREIRA’s face superimposed. You can tell by looking at the photo

which shows two faces merged.

//
19

 

 
10
il
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
2/

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.116 Page 20 of 40

46. G.G.R.J. On May 1, 2019, a Rideshare Company B driver account
for G.G.R.J. was established. Between May 1, 2019 and July 22, 2019,
the account did 557 rideshares. The account was associated to DE AVILA-
4858. The driver’s license photo is G.G.R.J.'’s CADL, but with the driver
photo replaced with the photo of Subject-2. The driver selfie is also
of Subject-2. I have reviewed the true photo associated with G.G.R.J.’s
CADL and G.G.R.J. and Subject-2 are different persons.

Al. S.R.S. On May 20, 2019, a Rideshare Company B driver account
for §8.R.S. was established. Between May 20, 2019 and September 24, 2019
the account did 650 rideshares. The account was associated to DE AVILA
and PEREIRA’s JOINT-6463. The driver account was created with the
S.R.S’s unaltered CADL. The driver selfie, however, appears to be a
photoshopped image of S.R.S., with what I believe to be PEREIRA’s face
superimposed.

48. A.J.T. On May 21, 2019, a Rideshare Company B driver account
for A.J.T. was established. Between May 21, 2019 to September 23, 2019
the account did 1397 rideshares. The account was associated to JOINT-
6463. The account was established using an altered photo of A.J.T.’s

CADL with A.J.T.’s information, but with the driver photo replaced, but

mot the smaller watermark photo (which does show A.J.T.’s real photo).

The selfie associated with the account and the altered CADL photo appear
to be of the same person (Subject-3). I have reviewed the true photo
associated with A.J.T.’s CADL and A.J.T. and Subject-3 are different
persons.

49, V.M.A.M. On July 24, 2019, a Rideshare Company B account for
V.M.A.M was established. Between July 24, 2019 to November 26, 2019,
the account did 1354 rideshares. The account was associated to JOINT-

6463. DE AVILA’s vehicle registration is also associated to the profile.
20

 

 
10
li
12
13
14
15
16
17
18
19
20
21
2a
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.117 Page 21 of 40

The account was established using V.M.A.M.’s CADL but with the driver
photo replaced with the photo cf Subject-3. The selfie is also Subject-
3. I have reviewed the true photo associated with V.M.A.M.’s CADL and
V.M.A.M. and Subject-3 are different persons.

THE PANDEMIC SHIFTS THE CONSPIRACY TO DELIVERY COMPANIES

90. In Spring 2020, with the Covid-19 pandemic in full swing and
Californians in a lockdown, the conspirators shifted away from Rideshare
Companies B and F, which saw a dramatic decrease in traffic?, to food,
grocery and other delivery companies like Delivery Companies A, C, D,
BE, and G, which saw a corresponding and precipitous increase in demand.
In April 2020, PEREIRA established a driver account with Delivery Company
C that was authorized te deliver alcohol to Delivery Company C customers.
The account was in PEREIRA’s name, linked to her bank account, and used
her true identity and driver’s license.

Sl. As part of and in furtherance of the scheme, PEREIRA delivered
alcohol to customers. While delivering alcohol, drivers of Delivery
Company C, and similarly the other Delivery Companies, are required to
confirm that the person to whom they are delivering is 21 or over by
checking an ID. I believe when PEREIRA checks a customer’s ID, she then
took photographs of the IDs with her cellular phone. After the delivery,
DE AVILA, PEREIRA, or one of their co-conspirators created Delivery
Company C driver accounts {or an account on another platform) using the
customer-victim’s name, DOB, the photo of the CADL, and other identifying
information contained on the driver’s license--knowing of course that

person is a real person--but often with a doctored photo of the driver’s

 

*For example, Rideshare Company B publicly reported that gross bookings
on rides were down 75 percent in the three months through June 2020.
Rideshare Company F publicly reported that year-over-year ridership
between April 2019 and April 2020 was down 75 percent.

21

 

 
10
11
12
13
14
15
16
i?
18
19
20
21
22
23
24
23
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.118 Page 22 of 40

license that replaced the victim’s CADL photo with another person.
Sometimes the doctored photos were of DE AVILA, PEREIRA, or defendant
NATALIA MAGALHARS ROCHA. At other times, the doctored photo was one of
the other co-conspirators, or someone to whom the conspirators sold or
rented the newly created account using the stolen identity.

ALCOHOL DELIVERIES LEAD TO STOLEN IDENTITIES AND FRAUDULENT ACCOUNTS

52. E.L.A. (Count 10). On May 27, 2020, PEREIRA delivered alcohol
through Delivery Company C to E.L.A. Two days later, on May 29, 2020,
a Delivery Company C Shopper account was created for E.L.A. with E.L.A.’s
home address but associated with PEREIRA’s account PEREIRA-9122. The
Delivery Company C Shopper account was set up using E.L.A.’s CADL, but
with the driver photo replaced with the image of a male (“Subject-4”).
Notably, E.L.A. is a female. The driver selfie also depicts Subject-4.
Beginning on June 6, 2020 and continuing until at least November 4,
2020, PEREIRA received deposits in her PEREIRA-9122 through a third
party payment processor service (“Payment Processor-1”)3 used by
Delivery Company C, for deliveries made by the Delivery Company C driver
account in the name B.L.A. Between June 10, 2020 and November 4, 2020,
PEREIRA received 17 deposits in PEREIRA-9122 from Payment Processor-1
for the “E.L.A.” account totaling $5,825.30.

53. D.A.M. On August 13, 2020, PEREIRA delivered alcchol through
Delivery Company C to D.A.M. at D.A.M.’s address. On August 24, 2020,
ll days later, a Delivery Company C Shopper account was created for
D.A.M. at DE AVILA and PERIERA’s current home address in San Diego,

California and linked to PEREIRA-9122. The account was set up with

 

3 Payment Processor-1 is a company that provides payment infrastructure
for Internet companies. The company deposits money earned by drivers
into the bank accounts associated with the account.

22

 

 
10
11
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.119 Page 23 of 40

D.A.M.’s CADL, but with the driver photo replaced by the photo of
Subject-4 and the selfie of Subject-4. I have reviewed the true photo
associated with D.A.M.’s CADL and D.A.M. and Subject-3 are different
persons. Between October 7, 2020 and November 4, 2020, PEREIRA received

4 deposits from Payment Processor-l1 or a payment processing service

associated with a major credit card processing company (“Payment
Processor-2”) for the “D.A.M” Delivery Company C account totaling
$1,167.73.

54. H.M.F. On or about August 18, 2020, H.M.F. purchased alcohol
for home delivery from a large membership-only retail store through
Delivery Company C. On August 18, 2020, PEREIRA delivered the alcohol
through Delivery Company C to H.M.F. at H.M.F.’s address in San Diego,
California. On October 7, 2020, approximately 7 weeks later, a Delivery
Company © account was created for H.M.F., at an address that was not
linked to H.M.F. and to a bank account linked tc DE AVILA’s Bank of
America account (“DE AVILA-4858”). Based on Delivery Company C records,
the H.M.F. account was referred by the E.L.A. account referenced above.
This referral earned DE AVILA and PEREIRA $1,500 in “referral bonuses.”
The Delivery Company C account was set up using H.M.F.’s CADL, but with
the driver photo replaced with the image of Subject-4. Notably, H.M.F.
is a female. The driver selfie also depicts Subject-4. On November 4,
2020, DE AVILA received two deposits in DE AVILA-4858 through Payment
Processor-1 for deliveries made by Delivery Company C account associated
with H.M.F., totaling $26.90. As mentioned above, this account also
earned the E.L.A. account $1,500 in a referral bonus.

55. UL.D.8. On or about August 21, 2020, L.D.S. purchased alcohol
for home delivery from Vons in La Mesa, CA through Delivery Company C.

On August 21, 2020, PEREIRA delivered alcohol through Delivery Company
23

 

 
10
11
12
13
14
15
(16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.120 Page 24 of 40

C to L.D.S. at L.D.S.’s home in Lakeside, California, which is in the
Southern District of California. On October 7, 2020, approximately 7
weeks later, a Delivery Company C account was created for L.D.S. at an
address not associated with L.D.S. in San Diego, California, and linked
to DE AVILA-4858. Like the H.M.F. account above, this account was also
referred by the “E.L.A.” account. This referral once more earned DE
AVILA and PEREIRA a $1,500 referral bonus.

56. L.C.E, (Count 15). On or about September 16, 2020, L.C.E.
purchased alcohol from a membership-only retail store for home delivery
through Delivery Company C. On September 16, 2020, PEREIRA delivered
alcohol through Delivery Company C to L.C.E. at L.C.E.’s home in San
Diego, California. On September 22, 2020, six days later, a Delivery
Company C account was created for L.C.E. at 8675 Lake Ashmere Dr, #24,
San Diego, CA, 92119, which is the previous address of LEONARDO TRULSEN
DE OLIVEIRA, ROCHA’s boyfriend and a close friend of PEREIRA and DE
AVILA, and linked to DE AVILA-4858. The profile was set up using L.C.E.’s
CADL, but with the photo replaced with Subject-4 and the profile selfie
of Subject-4. I have reviewed the true photo for L.C.E.’s CADL and
L.C.E. is not the same person as Subject-4. On October 14, 2020, DE
AVILA received deposits in DE AVILA-4858 through Payment Processor-1 for
deliveries made by the Delivery Company C account in L.C.E.’s name.
During this time, these deposits totaled $59.13.

FRAUDULENT ACCOUNTS ASSOCAITED WITH DE AVILA, PEREIRA’S ADDRESS

57. The investigation also revealed fraudulent Delivery Company C
accounts and other platform driver accounts that use DE AVILA and
PEREIRA’s current address, 300 14th St., Unit #407, San Diego, CA 92101.
This is the address for the ALX luxury high-rise building in downtown

San Diego, California. Subpoenaed records from the leasing office

24

 

 
10
11
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.121 Page 25 of 40

confirmed that DE AVILA and PERBEIRA are currently tenants of Unit #407.

58. These fraudulent accounts are associated with DE AVILA,
PERETRA, and other co-conspirators, and like the examples given above,
involve the use of stolen identities. Beyond being associated with DE
AVILA and PERETRA’s home address, some of the accounts we identified are
linked to DE AVILA, PEREIRA through other links as well, such as photos
of known conspirators or subjects or links to the defendants’ bank
accounts.

53. J.M.R. On or about March 23, 2020, a Delivery Company C
account was created in the name “Oldironside fakes” using the address
300 14th St #407, San Diego, CA, 92101, which is DE AVILA and PEREIRA’s
home address, and the CADL for J.M.R. The profile was set up using this
J.M.R.’s CADL but with the driver photo replaced to be a photo of DE
AVILA. The profile selfie is also of DE AVILA. I have reviewed the
true photo of J.M.R. for his CADL and J.M.R. is a different person than
DE AVILA.

60. F.F. (Count 9). On May 1, 2020, a Delivery Company C account
was created for F.F. using the address 300 14th St #407, San Diego, CA,
92101, which is DE AVILA and PEREIRA’s home address, and associated with
DE _AVILA-4858. The Delivery Company C account was set up using F.F.’s
CADL, but with the driver photo replaced with the image of Subject-4.
The driver selfie also depicts Subject-4. I have reviewed F.F.’s true
CADL photo and F.F. is not the same person as Subject-4. From May 13,
2020 through October 1, 2020, DE AVILA received deposits in DE _AVILA-
4858 through Payment Processor-l1 for deliveries made by the Delivery
Company C account F.F. totaling $5,793.58.

61. J.A.C.V. On May 15, 2020, a Delivery Company C account was

created for J.A.C.V. using the address 300 14th St #407, San Diego, CA,
25

 

 
10

11

12

13

14

15

16

17

18

19

20

2

22

23

24

25

26

27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.122 Page 26 of 40

92101, DE AVILA and PEREIRA’s home address. The Delivery Company C
account was set up using J.A.C.V.’s CADL, but with the driver photo
replaced with the image of Subject-4. The driver selfie also depicts
Subject-4. I have reviewed J.A.C.V.’s true CADL photo and J.A.C.V. is
not the same person as Subject-4.

62. D.D.A. On May 17, 2020, a Delivery Company C account was
created for D.D.A. using the address 300 14th St #407, San Diego, CA,
92101, DE AVILA and PEREIRA’s home address. The Delivery Company C
account was set up using D.D.A.’s CADL, but with the driver photo
replaced with the image of Subject-4. The driver selfie also depicts
Subject-4. I have reviewed D.D.A.’s true CADL photo and D.D.A. is not
the same person as Subject-4.

63. S.M.N. On July 20, 2020, a Delivery Company C account was
created for S.M.N. using the address 300 14th St #407, San Diego, CA,
92101, DE AVILA and PEREIRA’s home address. The Delivery Company C
account was set up using S.M.N.’s CADL, but with the driver photo
replaced with the image of Subject-4. The driver selfie also depicts
Subject-4. I have reviewed S.M.N.’s true CADL photo and S.M.N. is not
the same person as Subject-4. Between August 5, 2020 and August 26,
2020, DE AVILA received deposits in DE _AVILA-4858 through Payment
Processor-1 for deliveries made by the Delivery Company C account S.M.N.
totaling $1,075.25.

64. A.T.D. On September 22, 2020, a Delivery Company C account
was created for A.T.D. using the address 300 14th St #407, San Diego,
CA, 92101, DE AVILA and PEREIRA’s home address. The Delivery Company C
account was set up using A.T.D.’s CADL, but with the driver photo
replaced with the image of Subject-4. The driver selfie also depicts

Subject-4. I have reviewed A.T.D.’s true CADL photo, and A.T.D. is not
26

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.123 Page 27 of 40

the same person as Subject-4. A.T.D. is a female; Subject-4 is a male.

65. I.R.R.I. (Count 16). On December 7, 2020, a Delivery Company
C account was created for I.R.R.I. using the address 300 i4th St Aot
407, San Diego, CA, 92101. The Delivery Company C account profile was
set up using this driver’s License photo of I.R.R.I.’s CADL, but with
the driver photo replaced by PEREIRA’s CADL driver photo. The account
selfie is alsc of PEREIRA. I have reviewed I.R.R.I.’s true CADL photo
and I.R.R.I. is a not the same person as PEREIRA.

66. I.T.H. (Count 17). On December 8, 2020, a Delivery Company C
account was created for I.T.H. using the address 300 14th St Apt 407,
San Diego, CA, 92101. The Delivery Company C account profile was set up
using this driver’s license photo of I.T.H.’s CADL, but with the driver
pheto replaced by DE AVILA’s CADL driver photo. The account selfie is
also of DE AVILA. I have reviewed I.T.H.’s true CADL photo and 1.T.H.
is a net the same person as DE AVILA.

67. M.M.S. On or about December 8, 2020, M.M.S. purchased alcohol
using Delivery Company A for delivery to her home located in La Jolla,
California. On December 8, 2020, the Delivery Company A driver “G.G.”
(discussed later below), and whose account is linked to DE AVILA-4858,
delivered the alcohol to M.M.S. The very next day, on December 9, 2020,
a Delivery Company C account was created for M.M.S. using the address
300 14th St #407, San Diego, CA, 92101, which is PEREIRA and DE AVILA’s
address. The Delivery Company C account profile was set up using this
driver’s license photo of M.M.S.’s CADL, but with the driver photo
replaced by PEREIRA’s CADL driver photo. The account selfie is also of
PERETRA. I have reviewed M.M.S.’s true CADL photo and M.M.S. is a not
the same person as PERETRA. On December 16, 2020, DE AVILA received

deposits in DE AVILA-4858 through Payment Processor-1 for deliveries
27

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.124 Page 28 of 40

made by the Delivery Company C account for M.M.S. totaling $212.31.

68. P.K.M. On December 10, 2020, a Delivery Company C account was
created for P.K.M. using the address 300 14th St Apt 407, San Diego,
CA, 92101. The Delivery Company C account profile was set up using this
driver’s license photo of P.K.M.’s CADL, but with the driver photo
replaced by DE AVILA’s CADL driver photo. The account selfie is also
of DE AVILA. I have reviewed P.K.M.’s true CADL photo and P.K.M. is a
not the same person as DE AVILA.

OTHER ACCOUNTS DEPOSITING INTO DE AVILA AND PEREIRA’S BANK ACCOUNTS

69. G.G. (Count 12). On June 1, 2020, a Delivery Company C account
was created for G.G. using an address in Foster City, California. The
Delivery Company C account profile was set up using this driver’s license
photo of G.G.’s CADL, but with the driver photo replaced by Subject-5.
The account selfie is alse of Subject-5. I have reviewed G.G.’s true
CADL photo and G.G. is a not the same person as DE AVILA. Between
september 15, 2020 and December 11, 2020, both DE AVILA and PERETRA|.
received deposits into their respective Bank of America accounts
(DE AVILA-4858 and PEREIRA-9122) associated with G.G. These deposits
were not from Delivery Company C, but were from Delivery Company A and
Delivery Company D, and totaled $2,001.91 (see immediately below). As
mentioned earlier, one of the alcohol deliveries done on the G.G. account
with Delivery Company A was to M.M.S., whose identity was also stolen
to create a fraudulent account.

70. G.G. G.G.’s identity was also used by DE AVILA to create a
Delivery Company A driver account. On November 20, 2020, Delivery
Company A driver account in the name “G.G.” was created. This Delivery
Company A account uses CADL and the same DOB as on G.G.’s CADL, which

is the same information as used with G.G. account opened with Delivery

28

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.125 Page 29 of 40

Company C. The CADL number, date of birth and other information match
the information for G.G. This G.G. driver account is linked to DE AVILA-
4858 and lists the driver’s vehicle make and model as a 2016 Mercedes-
Benz C300. That year, make and model are notable, because that make
and model vehicle has been owned and/or operated by DE AVILA and PEREIRA
during parts of this scheme. In fact, per Rideshare Company B records,
PEREIRA used to drive on Rideshare Company B using a matching vehicle,
which was registered to DE AVILA and insured in both DE AVILA and
PEREIRA’s names. Between December 28, 2020 and January 15, 2021, DE
AVILA received four deposits totaling $808.50 from Delivery Company A
associated with the name G.G. in DE AVILA-4858.

71. G.G. Once an identity was misappropriated, DE AVILA, PEREIRA
and their co-conspirators could use the stolen identities on multiple
platforms, thereby repeatedly victimizing an individual whose identity
was stolen. By way of exampie, I identified driver accounts in G.G.’s
name and identity on Delivery Company A, Delivery Company C, and Delivery
Company D. Between September 15, 2020 and March 16, 2021, PEREIRA
received 12 deposits to PERETRA-9122 from Delivery Company D associated
with the name G.G. totaling $652.44.

72. R.A.D. On July 30, 2020, a Delivery Company C account was
created for R.A.D. using the address 8650 Lake Ashmere Dr #56, San Diego,
CA, 92119, which is the current address cf ROCHA and TRULSEN. The
Delivery Company C account was set up using R.A.D.’s CADL, but with the
driver photo replaced with the image of Subject-4. The driver selfie
also depicts Subject-4. I have reviewed R.A.D.’s true CADL photo and
R.A.D. is not the same person as Subject-4. Notably, R.A.D. is a female,
and Subject-4 is a male. Between September 9, 2020 and September 23,

2020, PEREIRA received deposits in PEREIRA-9122 through Payment
29

 

 
10
11
12
13
14
15
16
17
i8
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.126 Page 30 of 40

Processor-l1 for deliveries made by the Delivery Company C account
associated with R.A.D. totaling $491.83

73. C.M.C. (Count 13). On August 10, 2020, a Delivery Company C
account was created for C.M.C. using the address 1610 Glorietta Blvd #4,
Coronado, CA 92118, an address that my investigation was able to
associate with ROCHA. The Delivery Company C account was set up using
C.M.C.’s CADL, but with the driver photo replaced with the image of
Subject-4. The driver selfie also depicts Subject-4. Through open source
research, I located a UCSD collegiate athlete profile associated to the
name and likeness of C.M.C. I have also reviewed C.M.C.’s true CADL
photo, and C.M.C. is not the same person as Subject-4. Notably, C.M.C.
is a female, and Subject-4 is a male. Between August 26, 2020 and October
7, 2020, PERETRA received seven deposits in DE AVILA-4858 from Payment
Processor-1 totaling $3,320.73 in the name of C.M.C.

ADDITIONAL FRAUDULENT ACCOUNTS LINKED TO ROCHA

74, In addition to the accounts outlined already above, ROCHA also
had multiple accounts with various of the Rideshare/Delivery Companies
linked to her, including some with her own photo as the driver.

75. F.D.O.V. On December 6, 2019, a Delivery Company D account for
F.V. was created using F.D.0O.V.’s BOB. The account had no physical

address listed. The account was associated with ROCHA’s JPMorgan Bank

account (“ROCHA-8279”7). The account made deliveries from December 6,
2019 to March 13, 2020. ROCHA-8279 received three payments during this
period totaling $587.36. The account was also associated to credit card

payments. Sometime after the F.D.O.V. account was established, the
account name was changed to “Natalia Rocha” (ROCHA). Record checks
revealed F.D.O.V. is a real person from Fort Meyers, FL matching the

same DOB as used to establish the Delivery Company D account.

30

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.127 Page 31 of 40

76. C.A.M. On January 29, 2020, a Delivery Company D account for
C.A.M. was created using a DOB and an address in San Diego, California.
The account was associated with ROCHA-8279. The account made deliveries
from February 5, 2020 to September 23, 2020. ROCHA-€@279 received a
payment of $8.00 on February 18, 2020. I believe the likely compensation
from accounts such as this one was through referral bonuses and/or a
later sale of the account,

77. F.G.D.O, On March 12, 2020, a Delivery Company D account for
F.G.D.0. was created using his date of birth and an address in
Bridgewater, MA. The account was associated to ROCHA-8279. The account
made deliveries from March 16, 2020 to October 29, 2020. ROCHA-8279
received the first five payments totaling $1,837.94. Record checks
revealed that F.D.G.O. is a real person with date of birth corresponding
with the one on the account, but associated to an address in San Jose,
CA.

78. P.L.P. On March 29, 2020, a Delivery Company D account for
P.L.P. using her date of birth was established. The account was
associated with an address in Foster City, CA. The account was associated
to ROCHA-8279. The account made deliveries from April 1, 2020 to May 2,
2020. ROCHA-8279 received four payments during this period totaling
$803.55. At an unknown date after the account was established, the name
associated with the account was changed to “Natalia Rocha” (ROCHA).
Records checks revealed P.L.P. with a date of birth corresponding to the
one on the account is a real person and is associated with an address
in Boise, ID.

79, B.K.S. On May 8, 2020 a Delivery Company D account for B.K.S.
his date of birth was established. The account was associated to an

address in Dallas, TX. The account was associated to ROCHA-8279. The
31

 

 
10
11
12
13
14
15
16
17
18
19
20
21
ae
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.128 Page 32 of 40

account made deliveries from May 9, 2020 to June 4, 2020. ROCHA-8279
received a payment of $161.75 on May 19, 2020. The account was also
associated to three other bank accounts. Records checks revealed B.K.S.
with a date of birth corresponding to the one on the account is a real
person and is associated to an address in Columbus, OH.

80. M.L.L. (Count 11). On May 28, 2020 a Delivery Company D
account for M.L.L. using a date of birth was established. The account
was associated with an address in Santa Ana, California. The account was
associated with ROCHA-8279. The account made deliveries from June 6,

2020 to June 11, 2020. ROCHA-8279 received a payment of $20.00 on June

Po At an unknown date, the account had a name change

to Natalia Rocha (ROCHA). Record checks revealed a M.L.L is a real
person with the same date of birth as on this account, but associated
to a North Branch, MN address.

B81. C.J.U. On July 30, 2020, a Delivery Company C account was
created for C.J.U. at 8650 Lake Ashmere Dr Apt 56, San Diego, CA 92119,
which is ROCHA and TRULSEN’s address. The Delivery Company C account
was set up using C.J.U.’s CADL, but with the driver photo replaced with
the image of Subject-4. The driver selfie also depicts Subject-4. I
have reviewed C.J.U.’s true CADL photo and C.J.U. is not the same person
as Subject-4. Notably, C.JU.U. is a female, and Subject-4 is a male.

82. P.A.S. (Count 14). On September 3, 2020, a Delivery Company C
account was created for P.A.S. at 8650 Lake Ashmere Dr Apt 56, San Diego,
CA 92119, which is ROCHA and TRULSEN’s address. The Delivery Company C
account was set up using P.A.S.’s CAD, but with the driver photo

replaced with the image of ROCHA. The driver selfie also depicts ROCHA.
32

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.129 Page 33 of 40

83. 9.3.4. On September 3, 2020 a Delivery Company D for J.J.L.
using her date of birth was established. The account was associated
with ROCHA’s home address of 8650 Lake Ashmere Drive #56 San Diego, CA
92119. The account was associated with ROCHA-8279. The account made
deliveries from September 4, 2020 to October 5, 2020. ROCHA-8279 received
four payments during this period totaling $1,175.77. The account was
associated to one other bank account. Record checks revealed J.J.L. is
a real person with a date of birth corresponding to the one on the
account, but associated to an address in Redwood City, CA.

84. C.C.K. On September 10, 2020, a Delivery Company D account
for C.C.K. and her date of birth was established. The account was
associated with ROCHA’s home address of 8650 Lake Ashmere Drive #56 San
Diego, CA 92119. The account was associated with ROCHA-8279. The account
made deliveries from September 16, 2020 to October 05, 2020. ROCHA-
8279 received the first payment on the account on September 22, 2020
for $552.64. The account was associated to three other back accounts.
Records checks revealed C.C.K. is a real person with the date of birth
corresponding with the account and associated with an address in El
Cajon, CA 92021.

ADDITIONAL FRAUDULENT ACCOUNTS ASSOCIATED WITH TRULSEN

89. The investigation also revealed that ROCHA’s boyfriend,
LEONARDO TRULSEN DE OLIVEIRA, had several Delivery Company D accounts
in the names and identities of other individuals linked to his Bank of
America bank account (“TRULSEN-5179"} and deliveries for which TRULSEN
received deposits to TRUSLEN-5179. Much of TRULSEN’s activity was
centered on Delivery Company D.

86. JH. (Count 6). On February 4, 2020, a Delivery Company D

account was created for J.H. using an address in Spring Valley,

33

 

 
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.130 Page 34 of 40

California and J.H.’s date of birth. The account was linked to TRULSEN-
5179. Between February 7, 2020 and September 16, 2020, deliveries,
including an alcohol delivery, was conducted in the San Diego, California
area. Between February 10, 2020 and September 21, 2020, Delivery Company
D made deposits totaling $4,260.71 to TRULSEN-5179 and other accounts.
TRULSEN received the first six bank deposits. After March 2020, the
account then was linked to another bank account and the remaining
deposits went to multiple other bank accounts. Based on this
information, I believe TRULSEN may have initially used this account and
then rented and/or sold the account to others.

87. C.J3.C. (Count 8). On March 29, 2020, a Delivery Company D
account was created for C.J.C. using an address in Foster City,
California, and the phone number ending in 9545 (“TRULSEN-9545”). The
name associated with the account was later changed to “Leonardo Trulsen”
(TRULSEN). In addition, this account is linked to TRULSEN-5179. Between
April 1, 2020 and April 20, 2020, the account was authorized to deliver
food and alcohol. Despite the fact that the address on the account was
for Foster City, California (Northern California), deliveries were made
in the San Diego area, including three alcohol orders. Between April
6, 2020 and April 20, 2020, TRULSEN received three deposits from Delivery
Company D totaling $973.99, all to TRULSEN-5179. Records checks revealed
C.J.C. is a real person with the date of birth corresponding to the one
on the account but associated with an address in Des Moines, Iowa.

88. M.E.R. On April 20, 2020, a Delivery Company D account was
created for M.E.R. using an address in Salt Lake City, Utah, and the
phone number ending in 9545 (“TRULSEN-TEL-9545”). At an unknown
subsequent date, the name associated with the account was changed to

“Leonardo Trulsen” (TRULSEN). On March 24, 2021, agents served a subpoena
34

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.131 Page 35 of 40

at Summit Park Village apartment complex located at 8563 Lake Murray
Blvd, San Diego, CA 92119, which handles the records for 8650 Lake
Ashmere Pr #56, where TRULSEN and ROCHA reside. In his residential
lease application for 8650 Lake Ashmere Dr Apt 56, San Diego, CA, TRULSEN
provided his phone number as TRULSEN-TEL-9545. This is the same phone
number on the M.E.R. account with Delivery Company D. In addition, the
account is linked to TRULSEN-5179. Between April 21, 2020 and July 8,
2020, the account was authorized to deliver food and alcohol. Between
April 28, 2020 and October 13, 2020, the account generated $3,979.57 in
deposits from Delivery Company D, including 6 deposits to TRULSEN-5179,
including the first and the last deposits on the account. Thus far,
agents have been unable to identify if M.E.R. based on the name, address,
and date of birth associated to the Delivery Company D account with that
name and those identifiers.

69. J.C.B. On July 11, 2020, a Delivery Company D account was
created for J.C.B. using an address in Freemont, California. This account
is linked to TRULSEN-5179. Between July 12, 2020 and July 30, 2020,
the account was operative. Between July 13, 2020 and August 3, 2020,
TRULSEN received 4 deposits tctaling $734.51, all into TRULSEN-5179.
Agents queried various databases and identified J.C.B. as an actual
individual with the matching date of birth, but living in Lincoln,
California.

90. C.W. On July 11, 2020, a Delivery Company D account was
created for C.W. using an address in San Jose, California. This account
is Linked to TRULSEN-5179. Between August 24, 2020 and August 27, 2020,
the account was operative. On August 31, 2020, TRULSEN received one
deposit from Delivery Company D for $330.05 to TRULSEN-5179,

91. 0.0. On August 3, 2020, a Delivery Company D account was
35 |

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.132 Page 36 of 40

created for 0.0. using an address in San Jose, California. This Dasher
account is linked to TRULSEN-5179. Between August 20, 2020 August 20,
2020, the account was operative. On August 24, 2020, TRULSEN received
one deposit of $79.55 to TRULSEN-5179.

92. R.A.B. On August 7, 2020, a Delivery Company D account was
created for R.A.B. using an address in San Diego, California. This
account is linked to TRULSEN-5179. Between August 9, 2020 August 23,
2020, the account was operative and was authorized to deliver food and
alcohol. From August 10, 2020 to August 24, 2020, TRULSEN received three
deposits from Delivery Company D totaling $1,134.06 to TRULSEN-5179.

93. M.D.J.H.D. (Count 7). On April 11, 2020, a Delivery Company
G account was in the name of M.D.J.H.D. The account was created with

M.D.J.H.D.’s CADL, but with the photo replaced with the photo of DE

AVILA.

 

36

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.133 Page 37 of 40

AN AGGREGATED LOOK AT THE DATA

 

95. Agents also analyzed the data from bank accounts associated

with the conspirators to get an aggregated look at the deposits from

the various Rideshare/Delivery Companies. The following are illustrative

and not exhaustive.

 

96. DE_AVILA-4858. Between 2018 and approximately March 2021, DE
AVILA received approximately the following amounts in deposits to
DE AVILA-4858:;

Rideshare Company B (and affiliated LUC) $19,423.52

Rideshare Company F $8 8,139.45

Delivery Company A $ 5,837.66

Delivery Company C $11,300.41

Delivery Company D $ 1,058.73

Delivery Company E $18,614.83

Delivery Company G § 4,618.01

TOTAL $68,992.61

97. PEREIRA~9122., Between 2018 and approximately April 2021,

PEREIRA received approximately the following amounts in deposits to

PEREIRA-9122:

Rideshare Company B (and affiliated LLC}

37

$48,053.01

 

 
10
11
12
13
14
LS
16
1?
18
19
20
21
22
23
24
29
26
27
28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.134 Page 38 of 40

 

Rideshare Company F S$ 902.22

Delivery Company A . 5 409.17

Delivery Company C $22,085.13

Delivery Company D $ 9,990.14

Delivery Company E S 5,822.72

Delivery Company G S 8,089.81

TOTAL $91,352.20

LAUNDERING OF FRAUD PROCEEDS THROUGH ACCOUNTS AND TRANSFERS

98. As part of this investigation, I obtained DE AVILA’s bank
statements from his various accounts, including DE AVILA-4858. In

analyzing that account, I discovered a distinct pattern where DE AVILA
would receive a deposit from Delivery Company G and thereafter he would
make a contemporaneous and corresponding money transfer via peer-to-
peer transfer using Zelle to an account listed as “NATALIA,” whom I
believe to be NATALIA MAGALHAES ROCHA, based on a review of bank
statements associated with ROCHA-8279. For example, as an illustration,
between June 23, 2020 and August 14, 2020, DE AVILA’s DE AVILA-4858
received 14 deposits in various amounts, ranging from $34.54 to $284.28.
Each of these deposits had corresponding Zelle transfers, often in
identical or near identical amounts as the deposits, to “NATALIA” on or
about the same day or the following day(s) after the deposit from
Delivery Company G. I believe these money transfers represent financial
transactions meant to conceal and disguise the nature, location, source,
ownership, and control of the proceeds and their connection to this
fraudulent scheme,

99. I observed a similar phenomenon in connection with deposits
to DE _AVILA-4858 from Rideshare Company fF. DE AVILA would receive

numerous deposits from Rideshare Company F and thereafter he would make

38

 

 
10
il
12
13
14
15
16
li?
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.135 Page 39 of 40

a contemporaneous and corresponding money transfer via peer-to-peer
transfer using Zelle to an account belonging to an unknown third party.
For example, between February 6, 2020 and March 16, 2020, DE AVILA
received approximately 30 deposits from Rideshare Company F, ranging
from $110.03 to $357.06. Each of these deposits had corresponding Zelle
transfers, often in identical or near identical amounts as the deposits,
to the same unknown third party, on or about the same day or the following
day(s) after the deposit from Rideshare Company F. I believe these
money transfers represent financial transactions meant to conceal and
disguise the nature, location, source, ownership, and control of the
proceeds and their connection to this fraudulent scheme.

100. I also observed the same pattern with Rideshare Company B
involving deposits to DE AVILA-4858. For example, between May 9, 2019
and July 9, 2019, there were numerous almost daily deposits of hundreds
of dollars from Rideshare Company B to DE AVILA-4858. Most of these
deposits had corresponding 4Zelle transfers, often in identical or near
identical amounts as the deposits, to the same unknown third party, on
or about the same day or the following day(s) after the devosit from
Rideshare Company B. I believe these money transfers represent financial
transactions meant to conceal and disguise the nature, location, source,
ownership, and control of the proceeds and their connection to this
fraudulent scheme,

1lO1l. Moreover, in each of the bank account statements for DE AVILA,
PEREIRA, ROCHA, TRULSEN, a also observed numerous financial
transactions that I believe were made with the intent to promote this
fraudulent scheme, for example, to promote the next step in the fraud
scheme, see United States v. Estacio, 64 F.3d 477, 480-81 (9th Cir.

1995), by paying co-conspirators for newly created accounts, from the

39

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

 

 

Case 3:21-mj-01891-JLB Document11 Filed 05/13/21 PagelD.136 Page 40 of 40

proceeds obtained from previously used accounts, by paying co-
conspirators to obtain addition stolen identities and identifiers to
perpetuate the fraudulent scheme, and to pay for expenses to promote the
fraudulent scheme, such as vehicle registrations, car payments,
insurance, and gas, to facilitate the obtaining of fraudulent payments

from the Rideshare/Delivery Companies using the fraudulent accounts.

40

 

 
